DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/314,091, for a DOCUMENT HOLDER WITH HORIZONTALLY DISPLACEABLE FILE SUPPORT, filed on 5/7/2021.  Claims 1-9 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 12/19/2018. It is noted, however, that applicant has not filed a certified copy of the DE10 2018 222 308.4 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because it doesn’t appear that any structure of a desk is associated with RN 3 in Figs. 1, 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to because RN P in Fig. 13 does not appear to represent the slide.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 9, the phrase "in particular" and “in particular asymmetrically” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, it is unclear what is meant by the term “in particular asymmetrically.”  Appropriate clarification is requested. 
Claim 8 contains the limitations regarding “wherein the base is designed and arranged in order to protrude with respect to the support at a front end before the horizontal motion and not to protrude anymore with respect to the support at the front end after the horizontal motion.”  This limitation is unclear and confusing because the horizontal motion can be made in a forward or backward direction.  Therefore, the term “horizontal motion” does not provide a point of reference.  Appropriate clarification is requested. 
Similarly, claim 9 refers to the term “horizontal motion” and this limitation is unclear and confusing because the horizontal motion can be made in a forward or backward direction.  Therefore, the term “horizontal motion” does not provide a point of reference.  Appropriate clarification is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boon (U.S. Pat. 1,401,458).
Regarding claim 1, Boon teaches an apparatus for arranging a file above a keyboard which is located on a desk, the apparatus comprising: a base (11); a slide (15, 16) ; and an inclined support (34) for supporting the file, wherein the support is mounted on the slide, wherein the base is adapted to be arranged on the desk and/or on the keyboard and to guide the inclined support above the keyboard during a horizontal motion of the slide with respect to the base from a back position to a front position and vice versa, and wherein an arrestor (18) is provided in the front position or in the back position and/or a guide rail (17) is provided between the base and the slide for guiding the horizontal motion.





[AltContent: textbox (inclined support)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (base)][AltContent: arrow]
    PNG
    media_image1.png
    466
    661
    media_image1.png
    Greyscale

[AltContent: textbox (slide)]


Regarding claim 2, Boon teaches the apparatus of claim 1, wherein the slide is slidably attached to or on the base.
Regarding claim 3, Boon teaches the apparatus of claim 1, wherein the base has, at least in part, an anti-slip lower surface (12).
Regarding claim 4, Boon teaches the apparatus of claim 1, wherein the support provides an inclined plane and/or an adjustable inclination with respect to the slide (member 34 can be inclined).

Regarding claim 6, Boon teaches the apparatus of claim 5, wherein the mechanical stop has an adjustable height and/or is replaceable and/or rotatable (can be withdrawn and replaced).
Regarding claim 7, as best understood, Boon teaches the apparatus of claim 1, further comprising a position member (23) arranged for a dynamic adjustment of an inclination of the support by at least partially raising the support depending on a position of the slide with respect to the base, in particular by sliding or rolling on a crank of the base.
Regarding claim 8, as best understood, Boon teaches the apparatus of claim 1, wherein the base is designed and arranged in order to protrude with respect to the support at a front end before the horizontal motion and not to protrude anymore with respect to the support at the front end after the horizontal motion.
Regarding claim 9, as best understood, Boon teaches the apparatus of claim 1, wherein the support comprises an extension (16) which, in particular asymmetrically, extends perpendicularly with respect to a direction of the horizontal motion beyond the base and/or which is arranged to swing out or to be pushed in this direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 5484124 (containing the structure of the apparatus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         
December 3, 2021